Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Currently, claims 1-141 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
	Two information disclosure statements submitted on 08/22/2018 ("08-22-18 IDS") and 11/28/2018 ("11-28-18 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 08-22-18 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  SEMICONDUCTOR DEVICE, ELECTRONIC MODULE, ELECTRONIC APPARATUS EACH HAVING STACKED EMBEDDED ACTIVE COMPONENTS IN MULTLAYER WIRING BOARD AND METHOD FOR PRODUCING THE SEMICONDUCTOR DEVICE HAVING THE SAME
A. Prior-art rejections based on Tung	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2013/0040423 A1 to Tung et al. ("Tung").
Fig. 1 of has been annotated to support the rejection below: 
[AltContent: textbox (S1)][AltContent: arrow]
    PNG
    media_image1.png
    381
    538
    media_image1.png
    Greyscale
 
Regarding independent claim 1, Tung teaches a semiconductor device (see Fig. 1; see also Figs. 4A-4H) comprising:
	a multilayer wiring board 106, 108 (para [0015] - "two photo-sensitive material layers 106 and 108") one surface S1 (see annotated Fig. 1 above) of which is provided with an external connection terminal 110; and
	a plurality of active components 131, 132, 134 or 131, 132 or 132, 134 (Fig. 1 shows Chip 1 but has been described as a first semiconductor die 131 in para [0012]. Fig. 1 also shows Chip 2 but described as "second semiconductor die 132 in para [0012]. Fig. 1 further shows Chip 3 but described as "third semiconductor die 133" in para [0012]) that are provided to be stacked inside the multilayer wiring board 106, 108 and are connected to the external connection terminal 110 via a connection via 104, 116 (para [0015] - "a plurality of through assembly vias (TAVs) 102, 104 and 116 (see Fig. 1),
	wherein the plurality of active components 131, 132, 134 or 131, 132 or 132, 134 include a first active component 131 (Chip 1) provided on another surface side that is opposite to the one surface S1, and a second active component 133 (Chip 3) that is provided closer to the one surface S1 than the first active component 131 (Chip 1) is and has a smaller planer area than the first active component 131 (Chip 1) (see Fig. 1).
	Regarding claim 2, Tung teaches the second active component 133 that is provided in a projection region (the perimeter or extent of the second active component 133 is within the perimeter or extent of the first active component 131.) of the first active component 131 in a stacking direction (see Fig. 1). 
Regarding claim 3, Tung teaches the connection via 104, 116 that connects the first active component 132 to the external connection terminal 110 is provided in a projection area of the first active component 131 in a stacking direction to be isolated from the second active component 133.
	Regarding claim 5, Tung teaches at least one 131 or more of the plurality of active components 131, 132, 133 that is a processor (para [0014] - "...the first semiconductor die 131 may comprise a plurality of logic circuits such as central processing unit (CPU)...").
	Regarding claim 6, Tung teaches the connection via 104, 116 that is provided perpendicularly to a board surface of the multilayer wiring board 106, 108. 
	

	Regarding independent claim 8, Tung teaches an electronic module comprising
	 a semiconductor device (see Fig. 1; see also Figs. 4A-4H) including
	a multilayer wiring board 106, 108 (para [0015] - "two photo-sensitive material layers 106 and 108") one surface S1 (see annotated Fig. 1 above) of which is provided with an external connection terminal 110; and
	a plurality of active components 131, 132, 134 or 131, 132 or 132, 134 (Fig. 1 shows Chip 1 but has been described as a first semiconductor die 131 in para [0012]. Fig. 1 also shows Chip 2 but described as "second semiconductor die 132 in para [0012]. Fig. 1 further shows Chip 3 but described as "third semiconductor die 133" in para [0012]) that are provided to be stacked inside the multilayer wiring board 106, 108 and are connected to the external connection terminal 110 via a connection via 104, 
	wherein the plurality of active components 131, 132, 134 or 131, 132 or 132, 134 include a first active component 131 (Chip 1) provided on another surface side that is opposite to the one surface S1, and a second active component 133 (Chip 3) that is provided closer to the one surface S1 than the first active component 131 (Chip 1) is and has a smaller planer area than the first active component 131 (Chip 1) (see Fig. 1).	

	Regarding independent claim 11, Tung teaches an electronic apparatus comprising
	a semiconductor device (see Fig. 1; see also Figs. 4A-4H) including
	a multilayer wiring board 106, 108 (para [0015] - "two photo-sensitive material layers 106 and 108") one surface S1 (see annotated Fig. 1 above) of which is provided with an external connection terminal 110; and
	a plurality of active components 131, 132, 134 or 131, 132 or 132, 134 (Fig. 1 shows Chip 1 but has been described as a first semiconductor die 131 in para [0012]. Fig. 1 also shows Chip 2 but described as "second semiconductor die 132 in para [0012]. Fig. 1 further shows Chip 3 but described as "third semiconductor die 133" in para [0012]) that are provided to be stacked inside the multilayer wiring board 106, 108 and are connected to the external connection terminal 110 via a connection via 104, 116 (para [0015] - "a plurality of through assembly vias (TAVs) 102, 104 and 116 (see Fig. 1),
S1, and a second active component 133 (Chip 3) that is provided closer to the one surface S1 than the first active component 131 (Chip 1) is and has a smaller planer area than the first active component 131 (Chip 1) (see Fig. 1)
	
	Regarding independent claim 12, Tung teaches a method for producing a semiconductor device (see Fig. 1; see also Figs. 4A-4H), comprising:
	a step of forming a multilayer wiring board 106, 108 (para [0015] - "two photo-sensitive material layers 106 and 108") by stacking a plurality of active components 132 (Fig. 1 shows Chip 2 but described as "second semiconductor die 132 in para [0012]), 133 (Fig. 1 shows Chip 3 but described as "third semiconductor die 133" in para [0012]) on a support substrate 120 (para [0017] - "a base plane 120") while embedding the plurality of active components 132, 133 in an insulating resin 106, 108 (para [0022] - "As shown in FIG. 2C, the second semiconductor die 132 and the third semiconductor die 133 are embedded in the photo-sensitive material layer 106. The photo-sensitive material may comprise polybenzoxazole (PBO), SU-8 photo-sensitivie epoxy, film type polymer materials and/or the like."; para [0027] - "As shown in FIG. 3C, the third semiconductor die 133 is embedded in the photo-sensitive material layer 108. The photo-sensitive material may comprise polybenzoxazole (PBO), SU-8 photo-sensitive epoxy, film type polymer materials and/or the like.");

	a step of forming an electrode pad 112 (para [0025] - "UBM structures 112") to be connected to the connection via 104, 116 on a surface of the multilayer wiring board 106, 108; and
	a step of forming external connection terminal 110 (para [0025] - "a plurality of solder balls 110") on the electrode pad 112,
	wherein the plurality of active components 132 (Chip 2), 133 (Chip 3) include a first active component 133 (Chip 3) stacked on the support substrate side (The term "on" broadly encompasses "indirectly on" with intervening feature(s) being present between two objects of interest. That is, A "on" B encompasses a scenario in which there may be intervening feature(s) between the two objects A and B.) and a second active component 132 (Chip 2) that is stacked on a surface side S1 (see annotated Fig. 1 above) where the external connection terminal 110 is formed and (the second active component 132) has a larger planar area than the first active component 133 (Chip 3) (see Fig. 1).


B. Prior-art rejections based on Yu
	
Claim Rejections - 35 USC § 102
Claims 1-3, 5-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2013/0037950 A1 to Yu et al. ("Yu").
	Fig. 1 of Yu have been annotated to support the rejections below:
[AltContent: textbox (S2)][AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow]
    PNG
    media_image2.png
    428
    721
    media_image2.png
    Greyscale


	Regarding independent claim 1, Yu teaches a semiconductor device (see Fig. 1 or Fig. 16; see also see Figs. 3-13 for example), comprising:
	a multilayer wiring board 106, 108 (para [0023] - "...the first photosensitive material layer 108 may be formed of polymer materials including non photo-sensitive materials such as molding compounds, rubber and/or the like."; para [0029] - "The second photo-sensitive material 106 is formed on top of the first photosensitive material layer 108...The process of forming a photo-sensitive material has been described above with respect to FIG. 5, and hence is not discussed in detail in order to avoid repetition.") S1 of which is provided with an external connection terminal 110 (para [0014] - "a plurality of solder balls 110"), and
	a plurality of active components Chip1, Chip2, Chip3 (para [0012]) that are provided to be stacked inside the multilayer wiring board 106, 108 and are connected to the external connection terminal 110 via a connection via 102 and/or 116 (para [0017] discloses TAVs 102 and 116.);
	wherein the plurality of active components Chip1, Chip2, Chip3 provide in the semiconductor device include a first active component Chip1 provided on another surface side S2 that is opposite to the one surface S1, and a second active component Chip3 that is provided closer to the one surface S1 than the first active component Chip1 is and is smaller than the first active component Chip1 (see Fig. 1).
	Regarding claim 2, Yu teaches the second active component Chip3 that is provided in a projection region of the first active component Chip1 in a stacking direction (see Fig. 1).
	Regarding claim 3, Yu teaches the connection via 116 that (electrically) connects the first active component Chip1 to the external connection terminal 110 that is provided in a projection region of the first active component Chip 1 in a stacking direction to be isolated form the second active component Chip 3 (see Fig. 1). 
	Regarding claim 5, Yu teaches at least one or more of the plurality of active components Chip1, Chip2, Chip3 that is a processor (para [0015] - "CHIP1 may comprise a plurality of logic circuits such as central processing unit (CPU)...").
Regarding claim 6, Yu teaches the connection via 102 and/or 116 that is provided perpendicular to a board surface of the multilayer wiring board 106, 108 (see Fig. 1).
	Regarding claim 7, Yu teaches metal wiring 126 (para [0017] - "a first redistribution layer 126") that is provided between the first active component Chip1 and the second active component Chip3. 
	A limitation of "and the metal wiring electromagnetically shield the first active component and the second active component from each other" does not structurally distinguish the recited metal wiring from that taught by Yu, because it is directed to an intended use or characteristic of the recited metal wiring. 
	Regarding independent claim 8, Yu teaches an electronic module comprising: 
	a semiconductor device (see Fig. 1 or Fig. 16; see also see Figs. 3-13 for example), comprising:
	a multilayer wiring board 106, 108 (para [0023] - "...the first photosensitive material layer 108 may be formed of polymer materials including non photo-sensitive materials such as molding compounds, rubber and/or the like."; para [0029] - "The second photo-sensitive material 106 is formed on top of the first photosensitive material layer 108...The process of forming a photo-sensitive material has been described above with respect to FIG. 5, and hence is not discussed in detail in order to avoid repetition.") one surface S1 of which is provided with an external connection terminal 110 (para [0014] - "a plurality of solder balls 110"), and
	a plurality of active components Chip1, Chip2, Chip3 (para [0012]) that are provided to be stacked inside the multilayer wiring board 106, 108 and are connected to 
	wherein the plurality of active components Chip1, Chip2, Chip3 provide in the semiconductor device include a first active component Chip1 provided on another surface side S2 that is opposite to the one surface S1, and a second active component Chip3 that is provided closer to the one surface S1 than the first active component Chip1 is and is smaller than the first active component Chip 1 (see Fig. 1). 
	Regarding independent claim 12, Yu teaches a method for producing a semiconductor device (see Figs. 3-13 for example; see also Fig. 1), comprising:
	a step of forming a multilayer wiring board 106, 108 (para [0023] - "...the first photosensitive material layer 108 may be formed of polymer materials including non photo-sensitive materials such as molding compounds, rubber and/or the like."; para [0029] - "The second photo-sensitive material 106 is formed on top of the first photosensitive material layer 108...The process of forming a photo-sensitive material has been described above with respect to FIG. 5, and hence is not discussed in detail in order to avoid repetition.") by stacking a plurality of active components Chip1, Chip2, Chip3 (para [0012]) on a support substrate 120 (para [0019] - "The base plan 120") while embedding the plurality of active components Chip1, Chip2, Chip3 in an insulating resin 106, 108;
	a step of forming a connection via 102 and/or 116 (para [0017] discloses TAVs 102 and 116.) to be connected to each of the plurality of active components Chip1, Chip2, Chip3;

	a step of forming an external connection terminal 110 (para [0014] - "a plurality of solder balls 110") on the electrode pad 112,
	wherein the plurality of active components Chip1, Chip2, Chip3 include a first active component Chip1 stacked on the support substrate (120) side and a second active component Chip2 that is stacked on a surface side where the external connection terminal 110 is formed and has a larger planar area than the first active component Chip1 (see Fig. 1). 
	Regarding claim 13, Yu teaches a step of peeling off the support substrate 120 from the multilayer wiring board 106, 108 after the formation of the electrode pad 112 (see Fig. 12). 
	Regarding claim 14, Yu teaches a via hole in which the connection via 102 and/or 116 is provided is formed by photoetching (para [0030] - "In consideration of electrical and thermal needs, selective areas of the second photo-sensitive material layer 106 are exposed to light. As a result, a variety of openings having different depths are formed.")

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu and further in view of Pub. No. US 2016/0240492 A1 to Wolter et al. ("Wolter").
	Regarding claim 9, Yu teaches a bump terminal 1602 (para [0035] - "As shown in FIG. 16, the structure the multi-chip semiconductor device 1600 is similar to that of the multi-chip semiconductor device 100 shown in FIG. 1 except that there may be a plurality of solder balls 1602 formed on the backside of the first photo-sensitive material 108") that is further provided on the other surface S2.
	Yu does not teach an electronic component that is provided on the bump terminal 1602.
	However, the bump terminal 1602 of Yu is intended to be electrically connected to an external device. Otherwise, the bump terminal 1602 would not have an intended function. 
	Wolter teaches that "Antennas are typically formed on the system board for the device or a connected PCB (Printed Circuit Board)" (para [0004]) and that "As the sizes of wireless devices are reduced, RF (Radio Frequency) packages are placed ever closer to digital and baseband packages." (para [0004]). Wolter further teaches that "The RF packages and the antennas typically generate noise and interference that can disrupt the operation of each other and the digital and baseband packages." (para [0004]. In one of its embodiments, Wolter employs an external antenna 526 on a ceramic substrate 524 (para [0045]) that is electrically mated to top solder balls 550 on the opposing side onto which solder balls 512 connected to embedded chip 516 (para [0045] - "In this case, an embedded chip 516 is in a first bottom package while a 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic module of Yu by combining the second top package comprising an antenna 526 on a ceramic substrate 524 taught by Wolter so as to effectuate "An integrated antenna {that} makes it easier to connect the antenna to the chip" (para [0016]) and "It allows for easier impedance matching for the antenna and its connection" while presenting "a smaller form factor, higher antenna quality factor, higher antenna efficiency and improved antenna sensitivity" (para [0016]; see also para [0058] on the benefits of integrating ceramic and antenna combination stacked over other component packages.). 
	Regarding claim 10, Wolter of the combination of Yu and Wolter further teaches a sealing material layer (para [0055] - "In the same way, the antenna, shown as the top layer in most of the illustrated examples, may be covered or protected in many different ways. The antenna may be subject to corrosion and to physical damage."; para [0056] - "Polyimides...and other polymer materials may be used as a cover layer over the antenna and as a cover layer under the antenna.") that seals the electronic component 526, 524.



C. Prior-art rejections based on Lai	
Claim Rejections - 35 USC § 102
Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2016/0358889 A1 to Lai et al. ("Lai").
	Fig. 9 of Lai has been provided to support the rejections below:

    PNG
    media_image3.png
    320
    552
    media_image3.png
    Greyscale



Regarding independent claim 1, Lai teaches a semiconductor device (see Fig. 9) comprising:
a multilayer wiring board 170, 130, 140, 160 (para [0029] - "a first level molding compound 130...A first RDL 140..."; para [0040] - "a second level molding compound 160"; para [0039] discloses RDL 170.) on surface of which is provided with an external connection terminal 180 (para [0044] - "a plurality of conductive bumps 180"); and
a plurality of active components 150, 110, 110 (para [0040] - "second level die 150"; para [0043] - "first level die 110". Fig. 9 shows two first level die 110, 110 that are situated side-by-side to each other.) that are provided to be stacked inside the 
wherein the plurality of active components 150, 110, 110 includes a first active component 150 on another surface that is opposite to the one surface, and a second active component 110 that is provided closer to the one surface than the first active component 150 is and has a smaller planar area than the first active component 150.
Regarding claim 2, Lai teaches the second active component 110 that is provided in a projection (overlapping) region of the first active component 150 in a stacking direction.
Regarding claim 3, Lai teaches the connection via 164 that (electrically) connects the first active component 150 to the external connection terminal 180 is provided in a projection region (overlapping) region of the first active component 150 in a stacking direction to be isolated from the second active component 110 (see Fig. 9). 
Regarding claim 4, Lai teaches the plurality of active components 150, 110, 110 that further includes a third active component 110 that is provided closer to the one surface than the first active component 150 is and has a smaller planar area than the first active component 150, and the third active component 110 is provided in parallel with the first active component 150, and the third active component 110 is provided in parallel with the first active component 150 in a projection region of the first active component 150 in a stacking direction. 
 Regarding claim 5, Lai teaches at least one or more of the plurality of active components 150, 110, 110 that is a processor (para [0024] - "MEM/AP (memory-application processor").
Regarding claim 6, Lai teaches the connection via 164 that is provided perpendicularly to a board surface of the multilayer wiring board 170, 130, 140, 160.
	Regarding claim 7, Lai teaches metal wiring 142 (para [0035] - "a redistribution line 142 or multiple redistribution lines 142) that is provided between the first active component 150 and the second active component 110. 
A limitation of "and the metal wiring electromagnetically shield the first active component and the second active component from each other" does not structurally distinguish the recited metal wiring from that taught by Yu, because it is directed to an intended use or characteristic of the recited metal wiring.
Regarding independent claim 8, Lai teaches an electronic module comprising:
a semiconductor device (see Fig. 9) including:
a multilayer wiring board 170, 130, 140, 160 (para [0029] - "a first level molding compound 130...A first RDL 140..."; para [0040] - "a second level molding compound 160"; para [0039] discloses RDL 170.) on surface of which is provided with an external connection terminal 180 (para [0044] - "a plurality of conductive bumps 180"); and
a plurality of active components 150, 110, 110 (para [0040] - "second level die 150"; para [0043] - "first level die 110". Fig. 9 shows two first level die 110, 110 that are situated side-by-side to each other.) that are provided to be stacked inside the multilayer wiring board 170, 130, 140, 160 and are connected to the external connection terminal 180 via a connection via 164 (para [0033] - "TMVs 164 may be formed using a 
wherein the plurality of active components 150, 110, 110 includes a first active component 150 on another surface that is opposite to the one surface, and a second active component 110 that is provided closer to the one surface than the first active component 150 is and has a smaller planar area than the first active component 150.
Regarding independent claim 11, Lai teaches an electronic apparatus comprising:
a semiconductor device (see Fig. 9) including 
a multilayer wiring board 170, 130, 140, 160 (para [0029] - "a first level molding compound 130...A first RDL 140..."; para [0040] - "a second level molding compound 160"; para [0039] discloses RDL 170.) on surface of which is provided with an external connection terminal 180 (para [0044] - "a plurality of conductive bumps 180"); and
a plurality of active components 150, 110, 110 (para [0040] - "second level die 150"; para [0043] - "first level die 110". Fig. 9 shows two first level die 110, 110 that are situated side-by-side to each other.) that are provided to be stacked inside the multilayer wiring board 170, 130, 140, 160 and are connected to the external connection terminal 180 via a connection via 164 (para [0033] - "TMVs 164 may be formed using a suitable processing technique, and may be formed of a variety of suitable materials (e.g., copper) and layers. In an embodiment, TMVs 164 are formed by a plating technique, such as electroplating...");



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        16 June 2021

	






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant preliminarily amended claims 1-14.